Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This communication is in response to the amended application filed on 01/27/2021.
After a thorough search and in view of Applicant’s arguments and the prior art, claims 27-45 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 9,325,807 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Holz (Pub. No. US 2009/0179073 A1) teaches creating a secure identification card according to format information based on jurisdictional standards. Holz ¶¶ [0004], [0076], [0084], “the format type field would allow security features on ID cards issued by different jurisdictions to have different locations.”
The prior art of record Chacko (Pub. No. US 2003/0061154 A1) teaches receiving address information of a customer from a server. Chacko Fig. 2 and ¶ [0039], “an operator of the wireless device may enter a customer's name and address into a PDA, which then transmits the application information to the forwarding server 300 via a 
The prior art of record Phillips (Pub. No. US 2003/0154138 A1) teaches government identification numbers associated with formatting information and jurisdictional standards of an identification-requiring information. Phillips ¶ [0029].
The prior art of record does not teach, suggest, or render obvious, all the limitations of the independent claims, as supported by Applicant’s specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information 

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
02/13/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/16/2021